Citation Nr: 1415607	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the Veteran is competent for the purpose of receipt of direct payment of Department of Veterans Affairs disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that the Veteran was not competent to handle the disbursement of funds.  

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD), arthritis of the left shoulder due to gunshot wound, scar from residuals of gunshot wound, hearing loss, and tinnitus have been raised by the record, specifically during the Veteran's February 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Further development is needed before the Veteran's appeal can be adjudicated. 

In March 2003, the Supreme Court of the State of New York, held in and for the County of New York, determined the Veteran to be an incapacitated person requiring the appointment of a Guardian.  The Court appointed the New York Foundation for Senior Citizens Guardian Services, Inc. as Guardian.  In April 2008, the Court discharged the Guardian, and there is no evidence of record indicating that another was appointed.  

In January 2010, a VA examiner conducting a VA mental disorders examination opined that the Veteran was incapable of managing his financial affairs.  The examiner stated that the Veteran was at times incoherent and difficult to follow, and that many of his statements were "bizarre, potentially delusional."

Field Examination Reports from June 2010 and August 2010 indicated that the Veteran was functioning well under the "supervisor direct pay" mode of payment, and recommended continuation under this mode.  In June 2010, the field examiner stated that the Veteran was "quite capable of handling his funds and affairs in a competent manner."

According to a May 2013 VA PTSD examination report, the examiner found the Veteran to be capable of managing his financial affairs.  

At the Veteran's February 2014 Board hearing, he presented hotel receipts dating from September 2007 to May 2008, as well as a November 2008 certificate of authority from the New York State Department of Taxation and Finance allowing him to collect sales and use tax, as evidence of his ability to manage his own financial affairs.  

During the hearing, the Veteran also referenced a letter from Dr. D. stating that the Veteran was capable of managing his affairs.  The Board notes that this letter is not currently of record, and according to the VA treatment records currently on file, the Veteran was last seen by Dr. D. in 2000.

As there is conflicting evidence as to whether the Veteran is competent to handle the disbursement of VA funds, a current VA examination is needed to directly address this issue.  The RO must also update the Veteran's VA treatment records, to specifically include the letter from Dr. D. referenced by the Veteran during his Board hearing.  If the letter cannot be located, the RO must notify the Veteran of such and allow him the opportunity to submit a copy of the letter.                

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file, to specifically include the letter from Dr. D. referenced by the Veteran during his February 2014 Board hearing.  If the letter cannot be located, notify the Veteran of such and provide him the opportunity to submit a copy of the letter. 

2.  Then, schedule the Veteran for a VA examination to determine whether the Veteran is competent to handle the disbursement of VA funds.

All findings must be described in detail and set forth in a legible report.  A full explanation must be provided for all opinions expressed.   

3.  After the above development is completed, readjudicate the claim.  If the Veteran is found to be incompetent to handle the disbursement of VA funds, provide the Veteran with a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


